Pursuant to Rule II, Section 5(E)(1) of the Supreme Court Rules for the Government of the Judiciary of Ohio and Section 2701.11 of the Ohio Revised Code, the Supreme Court appoints the following judges to serve on the five-judge commission to consider the report of the panel of the Board of Commissioners on Grievances and Discipline in In re Judicial Campaign Complaint Against Cathleen Carr, case No. 95-2194:
Judge James A. Brogan Second District Court of Appeals (Second District)
Judge Mark A. Weist Wayne County Court of Common Pleas (Ninth District)
Judge James W. Kirsch Juvenile/Probate Division, Scioto County Court of Common Pleas (Fourth District)
Judge George J. Demis Juvenile/Probate Division, Tuscarawas County Court of Common Pleas (Fifth District)
Judge William G. Lauber Lima Municipal Court (Third District)
Pursuant to Gov.Jud.R. Ill, Section 2(B)(1), the Supreme Court designates Judge James A. Brogan as chairman of the commission.